Case: 19-2151    Document: 61    Page: 1   Filed: 12/16/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           PALO ALTO NETWORKS, INC.,
                   Appellant

                            v.

                     FINJAN, INC.,
                        Appellee

     ANDREI IANCU, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                   Intervenor
             ______________________

                        2019-2151
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2016-
 00151, IPR2016-01071.
                  ______________________

                Decided: December 16, 2020
                  ______________________

     ORION ARMON, Cooley LLP, Broomfield, CO, for appel-
 lant. Also represented by DENA CHEN, Palo Alto, CA.

    JAMES R. HANNAH, Kramer Levin Naftalis & Frankel
Case: 19-2151     Document: 61     Page: 2    Filed: 12/16/2020




2                     PALO ALTO NETWORKS, INC.   v. FINJAN, INC.



 LLP, Menlo Park, CA, for appellee. Also represented by
 PAUL J. ANDRE; JEFFREY PRICE, New York, NY.

     SARAH E. CRAVEN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for interve-
 nor. Also represented by THOMAS W. KRAUSE, FARHEENA
 YASMEEN RASHEED, DANIEL KAZHDAN.
                 ______________________

    Before REYNA, SCHALL, and WALLACH, Circuit Judges.
 SCHALL, Circuit Judge.
     This is an appeal of the final decision of the United
 States Patent Office, Patent Trial and Appeal Board
 (“Board”), in IPR2016-00151, following a remand from this
 court. Palo Alto Networks, Inc. v. Finjan, Inc., No.
 IPR2016-00151, Paper 68 (P.T.A.B. May 15, 2019), J.A. 1–
 7 (“Remand FWD”). 1 In the Remand FWD, the Board held
 that claims 1–12 of U.S. Patent No. 8,141,154 (“the ’154
 patent”), owned by Finjan, Inc. (“Finjan”), had not been
 shown to be unpatentable in the inter partes review
 proceeding brought by Palo Alto Networks, Inc. (“Palo
 Alto”). For the reasons set forth below, we affirm. 2



     1    IPR2016-01071, filed by Symantec Corp. (“Syman-
 tec”), sought review of the same claims as, and was ulti-
 mately joined with, IPR2016-00151. Due to a previous
 settlement, Symantec is not a party to this appeal, and no
 argument is raised by the parties with respect to IPR2016-
 01071. See Remand FWD at 1 n.1.
     2    Initially, Palo Alto argued that we should vacate
 and remand the Remand FWD because it was rendered by
 an unconstitutionally appointed panel of Administrative
 Patent Judges, citing our court’s decision in Arthrex, Inc. v.
 Smith & Nephew, Inc., 941 F.3d 1320 (Fed. Cir. 2019). Ap-
 pellant’s Br. 49. The U.S. Patent & Trademark Office
Case: 19-2151     Document: 61      Page: 3   Filed: 12/16/2020




 PALO ALTO NETWORKS, INC.   v. FINJAN, INC.                  3



                        BACKGROUND
                               I
     The ’154 patent relates to anti-virus protection for com-
 puters, and specifically, to protection against dynamically
 generated malicious code or viruses, which are viruses gen-
 erated at run-time. ’154 patent col. 3 ll. 33–38 & col. 8 ll.
 38–40. The ’154 patent describes using a separate, re-
 motely-located security computer to inspect incoming con-
 tent to determine if it is safe to run the content on a client
 computer. Id. col. 4 ll. 35–54. More specifically, the ’154
 patent explains that when content is received at the client
 computer that includes “a call to an original function” and
 the call includes “an input to the function,” the call to the
 original function is replaced with a “call to a substitute
 function.” Id. col. 5 ll. 4–12. The substitute function causes
 the input to be sent to the security computer, which then
 determines whether it is safe for the client computer to in-
 voke the original function with the input. Id. col. 5 ll. 12–
 20. If the security computer determines it is safe, the orig-
 inal function can be invoked at the client computer with
 the input. Id. col. 5 ll. 22–25.
     Independent claim 1 of the ’154 patent is representa-
 tive. It provides as follows:




 intervened with respect to this issue. The Supreme Court
 subsequently granted certiorari in Arthrex, 2020 WL
 6037208 (Oct. 13, 2020), and Palo Alto then filed a motion
 to stay this appeal, which our court denied. As the peti-
 tioner before the Board in IPR2016-00151, Palo Alto has
 forfeited its right to an Arthrex challenge. See generally
 Ciena Corp. v. Oyster Optics, LLC, 958 F.3d 1157 (Fed. Cir.
 2020).
Case: 19-2151      Document: 61      Page: 4     Filed: 12/16/2020




4                      PALO ALTO NETWORKS, INC.    v. FINJAN, INC.



     1. A system for protecting a computer from dy-
     namically generated malicious content, compris-
     ing:
     a content processor (i) for processing content re-
     ceived over a network, the content including a call
     to a first function, and the call including an input,
     and (ii) for invoking a second function with the in-
     put, only if a security computer indicates that such
     invocation is safe;
     a transmitter for transmitting the input to the se-
     curity computer for inspection, when the first func-
     tion is invoked; and
     a receiver for receiving an indicator from the secu-
     rity computer whether it is safe to invoke the sec-
     ond function with the input.
 Id. col. 17 ll. 32–44 (emphasis added). The claimed “first
 function” refers to the substitute function, whereas the
 claimed “second function” refers to the original function
 that the client computer has been asked to perform. Thus,
 the term at issue, “a call to a first function,” refers to a call
 to the substitute function that causes the input to be sent
 to a security computer for inspection.
     The only prior art at issue is U.S. Patent Application
 Publication No. 2007/0113282 to Ross (“Ross”). Ross de-
 scribes systems and methods for detecting and disabling
 malicious script code. Specifically, Ross teaches a “hook”-
 based detection engine that is configured to review script
 code associated with incoming data content and detect
 function calls in the script code. Ross ¶¶ 10, 25. The hook-
 base detection engine includes a hook script generator that
 creates new “hooked” or “hook” functions that replace the
 standard functions originally set forth in the script code,
 thereby replacing potentially malicious functions con-
 tained in the script code. Id. at ¶¶ 10, 26, 35. As discussed
 below, the issue on appeal is whether Ross discloses “a call
Case: 19-2151     Document: 61       Page: 5    Filed: 12/16/2020




 PALO ALTO NETWORKS, INC.   v. FINJAN, INC.                    5



 to a first function,” as recited in the ’154 patent and as con-
 strued by the Board.
                                II
     On March 15, 2017, the Board issued a Final Written
 decision in IPR2016-00151. Final Written Decision, Palo
 Alto Networks, Inc. v. Finjan, Inc., No. IPR2016-00151,
 2017 WL 1040254 (P.T.A.B. Mar. 15, 2017) (“Original
 FWD”). In it, the Board construed “a call to a first function”
 to mean “a statement or instruction in a program request-
 ing the services of a particular (i.e., first) function.” Id. at
 *3–4. In the Original FWD, the Board determined that
 claims 1–8, 10, and 11 were patentable over Ross because
 Ross did not disclose the claimed “content including a call
 to a first function.” Id. at *5–8. 3 The Board rejected Palo
 Alto’s argument that Ross’s hook function teaches or sug-
 gests the “call to a first function.” The Board concluded:
 “Ross teaches assigning the original function to the hooked
 function. In that manner, Ross invokes indirectly the hook
 function without any need to include a call to that hook
 function.” Id. at *7.
      Palo Alto sought rehearing of the Original FWD be-
 cause the Board used different language in its construction
 of the term “call to a first function” in a Final Written De-
 cision in IPR2015-01979, which issued the same day as the
 Original FWD and which also involved the ’154 patent. In
 the Final Written Decision in IPR2015-01979, the Board
 construed “a call to a first function” to mean “a statement



     3   Palo Alto’s petition in IPR2016-00151 challenged
 claims 1–8, 10, and 11 of the ’154 patent as obvious under
 35 U.S.C. § 103 over Ross and claims 9 and 12 as obvious
 over Ross and U.S. Patent App. Pub. No. 2002/0066022 to
 Calder (“Calder”). The Board instituted review of Palo
 Alto’s challenge to claims 1–8, 10, and 11, but declined to
 institute its challenge to claims 9 and 12.
Case: 19-2151     Document: 61     Page: 6    Filed: 12/16/2020




6                     PALO ALTO NETWORKS, INC.   v. FINJAN, INC.



 or instruction in the content, the execution of which causes
 the function to provide a service.” Final Written Decision,
 Palo Alto Networks, Inc. v. Finjan, Inc., No. IPR2015-
 01979, 2017 WL 1040259, at *7 (P.T.A.B. Mar. 15, 2017).
 The Board granted Palo Alto’s Request for Rehearing, and
 agreed with Palo Alto “that the construction of ‘a call to a
 first function’ must be consistent with [its] determination
 in IPR2015-01979,” specifically, that “a call to a first func-
 tion” means “a statement or instruction in the content, the
 execution of which causes the function to provide a service.”
 Decision on Petitioner’s Request for Rehearing, Palo Alto
 Networks, Inc. v. Finjan, Inc., No. IPR2016-00151, 2017
 WL 2211715, at *1 (P.T.A.B. May 19, 2017) (“Rehearing
 Decision”). The Board concluded, however, that the modi-
 fied construction was consistent with its prior analysis and
 did not require modification of its patentability determina-
 tions. Id. at *1–2. The Board stated: “[W]e do not agree
 with [Palo Alto]’s argument that this construction expands
 the scope of the term to include ‘invocations’ of a function
 when the ‘call’ is to another function.” Id. at *1.
      Palo Alto appealed the Original FWD and the Final
 Written Decision in IPR2015-01979. In a November 19,
 2018 decision, our court issued an opinion in which we
 (1) affirmed the Board’s construction of a disputed claim
 term in IPR2015-01979; and (2) vacated and remanded the
 Board’s decision in IPR2016-00151 under SAS Institute
 Inc. v. Iancu, 138 S. Ct. 1348 (2018), because the Board had
 instituted IPR2016-00151 on less than all of the challenged
 claims. Palo Alto Networks, Inc. v. Finjan, Inc., 752 F.
 App’x 1017 (Fed. Cir. 2018).
     On remand, the Board modified its institution decision
 to institute inter partes review of dependent claims 9 and
 12. Remand FWD at 3, J.A. 3. The Board also “adopt[ed]
 and incorporate[d] by reference, in its entirety, [its] previ-
 ous [Original FWD] that [Palo Alto] ha[d] not shown by a
 preponderance of the evidence that claims 1–8, 10, and 11
 of the ’154 patent are unpatentable” and “reinstate[d],
Case: 19-2151    Document: 61       Page: 7   Filed: 12/16/2020




 PALO ALTO NETWORKS, INC.   v. FINJAN, INC.                 7



 and . . . incorporate[d] by reference,” its decision on Palo
 Alto’s Request for Rehearing. Remand FWD at 4, J.A. 4.
 The Board found that newly challenged claims 9 and 12
 had not been shown to be unpatentable because Palo Alto
 did not “point to any teachings in Calder that teach the el-
 ements [the Board] found missing in Ross in reaching [its]
 decision that Ross did not render claims 1 and 10,” from
 which claims 9 and 12 depend, “obvious.” Id. at 4–6.
     Palo Alto now appeals. We have jurisdiction pursuant
 to 28 U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
                               I
     For petitions for inter partes review filed on or after
 November 13, 2018, the Board applies the Phillips district-
 court claim construction standard. 37 C.F.R. § 42.100(b)
 (2018); Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir.
 2005) (en banc); Immunex Corp. v. Sanofi-Aventis U.S.
 LLC, 977 F.3d 1212, 1216 & n.2 (Fed. Cir. 2020). For peti-
 tions for inter partes review filed before November 13,
 2018, like Palo Alto’s, we apply the broadest reasonable in-
 terpretation claim construction standard.        37 C.F.R.
 § 42.100(b) (2012); AC Tech. S.A. v. Amazon.com, Inc., 912
 F.3d 1358, 1365 n.1 (Fed. Cir. 2019). “We review the
 Board’s claim construction de novo and any underlying fac-
 tual findings for substantial evidence.” Immunex, 977 F.3d
 at 1217 (citations omitted).
     Obviousness is a question of law based on underlying
 findings of fact. In re Baxter Int’l, 678 F.3d 1357, 1361
 (Fed. Cir. 2012) (citing Graham v. John Deere Co., 383 U.S.
 1, 17 (1966)). What a reference teaches and the differences
 between the claimed invention and the prior art are ques-
 tions of fact, which we review for substantial evidence. Id.
 at 1361.
Case: 19-2151     Document: 61      Page: 8   Filed: 12/16/2020




8                     PALO ALTO NETWORKS, INC.   v. FINJAN, INC.



                               II
      As noted, the Board ultimately construed “a call to a
 first function” to mean “a statement or instruction in the
 content, the execution of which causes the function to pro-
 vide a service.” Rehearing Decision, 2017 WL2211715 at
 *1. This was the construction first stated in IPR2015-
 01979.
     In Palo Alto’s view, the Board improperly added a lim-
 itation to the claims—that the “call” must directly name
 the first function—when it construed the term as just
 stated and applied the construction to Ross. Palo Alto con-
 tends that the Board’s original construction in IPR2016-
 00151 (“a statement or instruction in a program requesting
 the services of a particular (i.e., first) function”) required
 that the first function be explicitly called, and when the
 Board modified the Original FWD in IPR2016-00151 to
 make the construction there consistent with the construc-
 tion in IPR2015-01979, the Board should have revisited its
 invalidity analysis under the new construction, which was
 not so limited. Appellant Br. 36–41.
     According to Palo Alto, Ross teaches a “call to a first
 function” through its description of the hook functions and
 their associated inputs. Id. at 43–48. For example, Palo
 Alto points out that Ross teaches “[e]ach hook function is
 configured to supersede a corresponding original function”
 and that “[t]he hook function corresponding to the data
 content original function is executed when the original
 function is called.” Id. at 44, 46 (quoting Ross ¶ 10).
      Finjan responds that Palo Alto’s argument that the
 claim construction was not correctly applied is meritless
 because it “ignores the fundamental difference between a
 function call and the invocation of a function.” Appellee’s
 Br. 15. Finjan notes that Palo Alto does not challenge the
 Board’s claim construction itself and indeed Palo Alto spe-
 cifically requested that the construction in IPR2015-01979
 be applied in IPR2016-00151. Id. at 16. Finjan contends
Case: 19-2151     Document: 61       Page: 9   Filed: 12/16/2020




 PALO ALTO NETWORKS, INC.   v. FINJAN, INC.                   9



 that the Board’s construction requires “the” function that
 is called to be “the” function that “provide[s] a service,” and
 that the Board’s determination that Ross failed to teach
 that approach is supported by substantial evidence. Id. at
 17–18, 20, 24.
                               III
     We have recognized a party’s ability to challenge the
 Board’s application of a claim construction. Respironics,
 Inc. v. Zoll Med. Corp., 656 F. App’x 531, 535 (Fed. Cir.
 2016) (first citing In re Abbott Diabetes Care Inc., 696 F.3d
 1142, 1150-51 (Fed. Cir. 2012), then citing Intervet Inc. v.
 Merial Ltd., 617 F.3d 1282, 1289-90 (Fed. Cir. 2010)). “Our
 analysis of this issue includes two components: first, we de-
 termine whether the Board added a limitation when it ap-
 plied the construction; second, we determine whether that
 limitation is appropriate under claim-construction law.”
 Id.
      Applying this test, we do not believe the Board added a
 direct-naming limitation when it applied its construction.
 Rather, the Board consistently explained that the term “a
 call to a function” is simply not equal to “invoking a func-
 tion.” Original FWD, 2017 WL 1040254, at *4; Rehearing
 Decision, 2017 WL2211715 at *2. The Board explained
 that the term “call” was used in the claims as a noun to
 mean a “programmatic statement included in the content.”
 Original FWD, 2017 WL 1040254 at *4; Rehearing Deci-
 sion, 2017 WL2211715 at *2 (“The word ‘call’ is recited in
 claim 1 as a noun, and is the statement or instruction in-
 cluded in the content . . . .”). According to the Board, such
 a programmatic statement to a function must “cause[ ]
 the . . . function to provide a service.” Rehearing Decision,
 2017 WL2211715 at *2 (“The word “call” . . . is the state-
 ment or instruction included in the content that causes the
 first function to provide a service.”). The Board also con-
 sistently explained that such a “call” to a function does not
 encompass the invocation of a different function. Id. at *1–
Case: 19-2151    Document: 61      Page: 10    Filed: 12/16/2020




 10                   PALO ALTO NETWORKS, INC.   v. FINJAN, INC.



 2; see Original FWD, 2017 WL 1040254 at *4. The Board’s
 construction, and its application thereof, thus requires no
 more than what is recited in the claims: “[t]he call to the
 first function must be included in the content, and it is the
 same first function that is invoked later in the claim.” Id.
 at *4.
     The Board found that Ross teaches a call to the original
 (second) function, in order to invoke the hook (first) func-
 tion, but does not teach a “call” to the hook function. Id. at
 *6. This finding is supported by substantial evidence, in-
 cluding the testimony of Finjan’s expert, see, e.g., Original
 FWD, 2017 WL 1040254, at *6, and the testimony of Palo
 Alto’s expert that “in the pseudocode in figure 4 [of Ross]
 there’s no explicit call to a hooked function.” Id. at *7.


                         CONCLUSION
   For the foregoing reasons, we affirm the Remand
 FWD. 4
                         AFFIRMED




      4 We have considered the other arguments raised by
 Palo Alto on appeal and have found them to be without
 merit.